Citation Nr: 1633795	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-11 720	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Timeliness of the request for waiver of the recovery of an overpayment of nonservice-connected (NSC) pension benefits in the amount of $61,628.00, to include the issue of whether the overpayment debt was properly created and calculated. 

(The matter of the Veteran's claim of entitlement to an initial evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) prior to May 15, 2012, and in excess of 50 percent beginning May 15, 2012, will be addressed in a separate Board decision.)  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from August 1971 to October 1974, including service in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 administrative decision issued by the Committee on Waivers and Compromises (COWC or Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Snelling, Minnesota.  The Committee denied waiver of recovery of an overpayment of nonservice-connected pension benefits on the basis that the waiver request had not been submitted within 180 days of the notification of indebtedness.  The RO in San Diego, California otherwise has jurisdiction of the claims file.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was initially awarded nonservice-connected pension benefits in a rating decision issued by the RO in Los Angeles, California, effective in November 2001.  In April 2006, a letter from the Debt Management Center (DMC) located at the RO in Fort Snelling, Minnesota informed the appellant that withholding of his VA benefits was to begin in July 2007, to recoup a debt of $27,172.00.  The evidence of record does not contain any response from the appellant to this demand letter.  

The DMC subsequently informed the appellant, in an August 2008 letter, that the balance of his debt was $17,698.00.  The letter stated that, if the appellant did not pay the balance in full or establish a satisfactory payment agreement within 60 days, the debt would be referred to the Department of the Treasury for offset under the Treasury Offset Program (TOP).  The evidence of record does not contain any response from the appellant to this demand letter.  The evidence of record does not indicate whether or not the debt was referred to TOP.

Thereafter, the DMC informed the appellant, in a June 2011 letter, that he had indebtedness in the amount of $40,817.00.  On August 1, 2011, VA received the appellant's request for a waiver.  The Committee issued a denial of the waiver request on August 22, 2011.  The COWC decision stated that the original amount of the debt was $27,172.00 and that the total indebtedness was $40,817.00.  The decision said that the appellant had been informed of his indebtedness by a letter dated April 26, 2007, and by a letter dated September 30, 2008.  Therefore, the Committee concluded that the 180-day time limit for submitting a waiver request had not been met by the appellant's August 2011 waiver request and denied the claim.

In his notice of disagreement (NOD) received by VA in September 2011, the appellant stated that the amount said to be owed was not justified.  He alleged that there was a difference in the amount of income he actually earned and the amount of income VA said he earned.  A September 2011 COWC document generated after receipt of the NOD indicates that the original principal amount was $27,172.00; that the current principal amount was $40,441.00; and that the amount to be considered for waiver was $61,628.00.

The Board first notes that generally it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  If the debtor in any way disputes the existence of the debt, the AOJ must review the accuracy of the debt determination and if the debtor is unsatisfied, he may appeal.  See also 38 C.F.R. § 1.911; VAOPGCPREC 6-98 (April 24, 1998).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  Id.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  As such, the Board believes that further action by the RO to determine whether the debt at issue was properly created and calculated is needed prior to further appellate consideration.  Thus, on remand, the appellant must be provided with an explanation of how the overpayment was created and calculated.

Review of the evidence of record indicates that various documents have not been included in the record currently available to the Board.  For example, the evidence of record does not include the September 30, 2008 letter referred to in the August 2011 COWC decision.  Nor does the record include the letter about the change in entitlement referred to in the April 2007 demand letter.  The letter that informed the appellant that his nonservice-connected pension award was being terminated in September 2008 is not of record.  In addition, the evidence of record includes a VA Form 21-8947 dated September 30, 2008, that indicates there is an Income Verification Match (IVM) folder associated with this case.  However, no such IVM file has been provided to the Board for review.

The information contained in the IVM file is of significant importance in this case as it apparently contains the information VA received regarding the appellant's unreported income, as well as the letters sent to the appellant regarding his overpayment of pension benefits.  Without this information, the Board is unable to determine how the appellant's debt kept increasing from $27,172.00 to $40,817.00 to $61,628.00.  It is not clear from the current record how this debt was calculated and it is unclear why the June 28, 2011 demand letter was not considered notice of additional debt. 

Given the foregoing, the Board finds that further action is needed to determine whether the evidentiary record contains any additional, relevant records not currently associated with the claims file, to include, but not limited to, notice of any overpayment sent after the August 27, 2008 demand letter, all subsequent notice letters informing the appellant of the increase in his debt amount and any other pertinent information contained in his IVM file (or a reconstruction thereof).

In addition, a statement of the case (SOC) must contain a summary of the evidence in the case relating to the issue or issues with which a claimant has expressed disagreement.  38 C.F.R. § 19.29(a).  Here, the November 2011 SOC did not address all the pertinent evidence of record - in fact, it only mentioned two adjudicatory actions.  Furthermore, the November 2011 SOC did not provide a summary of all relevant laws and regulations as is required by 38 C.F.R. § 19.29(b).  Specifically, the appellant was not provided with the text of 38 C.F.R. § 1.963(b)(2).  Accordingly, the Board finds the SOC was inadequate.  As the appellant has not been provided an adequate SOC, a remand to ensure the appellant is provided an adequate supplemental statement of the case (SSOC) is necessary.  See 38 C.F.R. § 19.31(b) (stating that an SSOC will be furnished when there is a material defect or inadequacy in the statement of the case (SOC) or a prior SSOC).  

Finally, the Board observes that the contentions raised on appeal and a determination of whether the debt at issue was properly created and calculated are so closely tied together with each other and the issue of whether the waiver request was timely, or needed in the first place, cannot be rendered until a decision on whether the debt was properly created has been rendered, and thus are "inextricably intertwined."  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board must therefore defer action on the issue of whether the waiver request was timely at this time.

To ensure that VA has met its duty to assist and to afford full procedural due process, the case is REMANDED for the following: 

1.  Make certain that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Carefully review the evidence of record and obtain all missing documentation.  In addition to any other missing documents, this documentation must include all letters from the DMC to the Veteran, all letters to the Veteran relating to any recalculation of his pension benefit amount, as well as any letter relating to any decrease and/or termination of his pension benefit award.  Verify that the Veteran received income during the period in issue, which led to the overpayment and indicate whether the income was from wages, interest, or other sources, and in what amounts.  Copies of all documents regarding the Veteran's receipt of income during the period in issue must be incorporated into the evidence of record.  

3.  If one exists, the IVM folder (or a reconstruction thereof) must be associated with the claims file, subject to any limitations contemplated by the statutory guidance for the handling of such folders.  

4.  After completion of all of the foregoing, review the expanded record determine whether the Veteran's debt was properly created and, if so, whether the amount of such debt was correctly calculated.  Explain how the figures of $27,172.00, $40,817.00 and $61,628.00 for the amount of the Veteran's indebtedness were derived.  The reasoning for the calculation of the amount of the debt must be set forth in detail.  

5.  Inform the Veteran of:
      a.) The determination as to the creation and calculation of any indebtedness; and
      
      b.) His appellate rights as they pertain to such determination. 

6.  After the actions requested above have been completed, the case must be referred to the Committee for review of the record, including any additional evidence obtained by the RO on remand, and for reconsideration of the Veteran's request for waiver and a determination whether said request was timely.  A formal, written record of the Committee's decision, including an analysis of the various elements to be considered - such as whether or not the June 28, 2011 demand letter constituted a notice of indebtedness different from the notice of indebtedness contained in the August 27, 2008 demand letter or the April 26, 2007 demand letter - must be prepared and placed in the claims file.  

7.  Unless the debt waiver request is found to be timely and recovery of the debt waived, the appellant must be furnished with an appropriate supplemental statement of the case (SSOC) responsive to the issue of his waiver request, to include the preliminary issue of whether the waiver request was timely filed.  The SSOC must include a detailed list of the evidence and adjudicatory actions in the case, as well as a summary of the pertinent laws and regulations and a discussion of how those laws and regulations affect the AOJ's determination.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

